This is an action upon a note and mortgage executed by Laura Parks, individually, and as trustee and independent executrix of the estate of O.F. Parks, deceased, in which it is sought to foreclose a mortgage on certain lands in Okmulgee county.
The issues presented on this appeal are identical with those presented in Laura Parks et al. v. Illinois Life Ins. Co., No. 23857, handed down by this court January 7, 1936, 176 Okla. 63,54 P.2d 392. There is no difference in the facts disclosed by the record in this case and the facts disclosed by the record in case No. 23857.
We therefore adopt the facts and law in that case as the facts and law in this case, and the opinion handed down in case No. 23857 is adopted as the opinion in this case.
OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, and WELCH. JJ., concur. McNEILL, C. J., and PHELPS and GIBSON, JJ., dissent.